On Application for a Rehearing.
We have reviewed thoroughly all the grounds urged in this application. Those that specially arrested our attention as entitled to the most consideration were the denial of the identity of the parties in the two suits, affecting the plea of res judicata, and that relating to the plea of prescription.
It iras denied in the original argument that the legal representatives of Mrs. Wells and Mrs. Sprewel were parties to the first suit. In passing on this point in our original opinion, we said in substance that it was unnecessary to decide whether they were parties or not ,• that if they were not parties, that their right of action was barred by the prescription of five years before the institution of the present suit.
*579The counsel questions the correctness of that proposition, alleging that the character of the nullities charged in this suit against the last will of Hoover are not subject to the prescription of five years.
Having satisfied ourselves that the legal representatives of the persons named became parties to the first action, it becomes unnecessary to insist on the correctness of this proposition, and unnecessary to determine it. It is, therefore, withdrawn.
The record clearly shows that after the death of Mrs. Wells, who was a party to the first suit, as intervenor, J. H. Yeazie was appointed curator ad hoe to her heirs, who were absent, and accepted service of papers and pleadings in that capacity, and afterwards joined in an amended petitition in such capacity, drawn up and signed by the same attorney who represents the plaintiffs in the present suit.
The testamentary executor of Mrs. Sprewel, another of the original parties, joined in the proceedings and became, in.,the strictest sense, a party thereto through the instrumentality of the same attorney.
Under these circumstances there is no room to question the fact of the identity of the parties in the two suits.
Rehearing refused.